PONDER, Justice.
The plaintiff, -appellee, moves to dismiss the appeal in this -c-ase on the -ground that the transcript is incomplete.
. An appeal will -not he dismissed without first allowing the appellant time to complete -the -transcript -in -compliance with th-e provisions of Act 234 of 1932.
Upon submission of the motion to dismiss the appeal, the appellant has filed a supplemental transcript containing -the documents -that the -ap-pell-ee claims were left out of the transcript. On three prior occasions we ha-v-e entertained controversies -between the parties to -this -suit involving the -property in dispute herein. See Atkins v. Smith, 204 La. 468, 15 So.2d 855; Atkins v. Smith, 207 La. 560, 21 So.2d 728 and Smith v. Atkins, 211 La. 369, 30 So.2d 121. It w-as not necessary -to incorporate in the transcript a co-py -of -our opinions in those -cases or portions of ou-r records -in th-e prior -suits -because we can take -cognizance of -our -own -records.
For the reasons assigned, the motion is denied.
O’NIELL, C. J., takes no -part.